IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2008

                                     No. 08-10070                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


RANDALL BYARS

                                                  Plaintiff - Appellant
v.

WASHINGTON MUTUAL BANK; SELECT PORTFOLIO SERVICING INC;
DB STRUCTURED PRODUCTS INC

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:07-CV-322


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff Randall Byars asks the court to give him a chance to prove his
case, but he has given this court and the district court no notice of what is his
case. He filed no objection to the motion for summary judgment and he raises
no point or argument objecting to the district court’s judgment. This court must
follow the requirement of Rule 28 of the Federal Rules of Appellate Procedure



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 08-10070

that appellants state and brief argument on each issue of complaint about the
trial court’s judgment. For this reason this court must dismiss the appeal for
want of prosecution. See Grant v. Cuellar, 59 F.3d 523 (5th Cir. 1995).
DISMISSED.




                                      2